Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn.  The terminal disclaimer over US 10915016 is proper.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. 6503669 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738.
Kaneko et al. 6503669 teaches in example 2, sputtering Cr in the presence of 4,5 sccm Ar and 2.5 sccm CO2 to produce a light shielding film with a thickness of 300 nm and a reflectance of ~30%.  Table 2 shows the 59 at% Cr, 30 at% O and 9 at% C.  Example 1 is similar, but uses a varying ratio of Ar and CO2 which allowed the formation of films with reflectances between 10 and 60% (5/23-34). The chromium oxycarbide film should have a Cr of 30-80 at%, a C content of 5-50 at% and an oxygen content of 5-50 at% (3/55-58). This film is then coated with a resist and patterned (4/43-53). 
Watanabe et al. 20100248493 teaches in example 1, a quartz substrate which is coated with a 75 nm MoSiON phase shift film, a 44 nm CrN light shielding film and a 5 nm silicon oxide hard mask film formed using sol-gel coating (spin on glass, SOG) followed by baking. To 6/O2 plasma.   The resist was then stripped and the silicon oxide layer used as a mask against a 185 Cl2/55 O2/9.25 He plasma etch to pattern the CrN light shielding layer. The phase shift film was then pattern-wise etched using the light shielding layer as an etch mask against a SF6/O2 plasma, which also removes any remaining silicon oxide layer [0090-0100].  The light shielding film can be composed of multiple sub-layers and may be graded.  The chromium light shielding layer can be chromium of a chromium compound such as chromium oxide, chromium nitride, chromium carbide, chromium oxynitride, chromium oxycarbide, chromium nitride carbide, and chromium oxide nitride carbide.  In the light shielding film, the Cr content is most preferably 60-100 At%, the oxygen content is most preferably 0-40 at%, the nitrogen content is most preferably 0-40 At% and the carbon content is most preferably 0-10 At% [0068-0071].  The oxide film can have a thickness of 1-10 nm and in these thicknesses can ensure that the Cr layer is etch without increasing the line edge roughness (LER) or forming black defects [0065]. The SOG mask has a high resistance to chlorine etching and enables high accuracy in the pattern transfer [0018,0028], where the use of just a resist prevents the formation of very fine patterns due to the high aspect ratio of the resist pattern (the resist coating needs to be thicker due to poor resistance to the etch conditions).  This thickness degrades the resist pattern profile (sides are not vertical) and can result in pattern collapse and premature stripping of the pattern [0006]. SOG films have the advantage that they can be formed with a high flatness and can be made thin due to their high etch resistance/selectivity (higher than resist), which allows for finer patterns to be formed (miniaturization) [0029-0032,0063-0065]. 

Sakai et al. 20130273738 teaches in example 1, a substrate provided with a MoSiN phase shift layer, a light shielding laminate of 30 nm CrOCN layer, a 4 nm CrN layer, a 14 nm CrOCN and the surface was treated with ozone and ethylene gas [0170-0185] to form a treated layer with a thickness of 1 nm.  This was used in examples 6 [0231-0235], which was processed as in example 5 using Cl2/O2 and SF6 etching [0220-0230]. The formation of an oxide surface improves cleaning resistance [0086-0087,0108,0122]  The oxidation can be carried out at lower temperatures and/or in shorter times [0092-0094]. The light shielding film can be a single layer or a multilayered structure.  It can be formed as a graded film which changes composition in the thickness direction either stepwise or gradually [0145-0147]. An etch mask can be provided over the light shielding film to reduce the thickness of the resist needed [0161]. As shown in figures 3a and 3b, the binding energy in the XPS spectrum for curve is ~531 eV for CrN or CrON layers [0106-0108]. 
It would have been obvious to modify the process of example 2 of Kaneko et al. 6503669, by forming the CrOC layer with At least a 10% carbon content based upon the teaching of 0-10 At% in Watanabe et al. 20100248493 and 0-50 at% in Kaneko et al. 6503669 
Alternatively, it would have been obvious to one skilled in the art to modify the process of example 1 of Watanabe et al. 20100248493 by replacing the CrN light shielding layer with a known CrOC light shielding layer with at least 10% carbon content based upon the teaching of 0-10 At% in Watanabe et al. 20100248493 and 0-50 at% in Kaneko et al. 6503669 with a reasonable expectation of success and oxidizing the surface of the CrOC layer using the technique of Sakai et al. 20130273738 as yielding a 1 nm oxidation thickness to gain the advantages in adhesion between the CrOC layer and the hardmask layer and/ cleaning resistance taught in Yoshikawa et al. 20070212618 and Sakai et al. 20130273738. Further with respect to claim 11, it would have been obvious to use the patterns mask to pattern a resist in a lithographic process for forming a semiconductor device as taught in the references. 
Further, with respect to claims 10 and 11, it would have been obvious to modify the processes rendered obvious by the combination of Kaneko et al. 6503669, Watanabe et al. 
The rejection has been modified to account for the carbon content being at least 10 at% by folding in the “further” phrasing of the previous office action used to meet the limitation of claim 6, which recited a carbon content of 10-20 at%.  The applicant did not address this. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. 6503669 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738, further in view of Nam et al. 20160054650. 
Nam et al. 20160054650 teaches in inventive example 4, a substrate with a CrCON layer formed by sputtering in 3 sccm Ar:9 sccm N2 3.5: sccm NO:2 sccm CH4  followed by a second layer of CrCON formed by sputtering in 5 sccm Ar:5 sccm N2 1.5: sccm NO:3 sccm CH4  [0085-0089].  In examples 5-7, a hardmask film was added as shown in table 5 and resist used to pattern mask blank [0090-0096].  Useful hardmask materials are disclosed and have a high etch selectivity (higher than the resist) which allows a thinner layer to be used,  The hard mask is formed to include one or more kinds of metal selected from a group consisting of chrome (Cr), silicon (Si), molybdenum (Mo) and tantalum (Ta), or selectively, to further include one or more kinds of materials selected from a group consisting of oxygen (O), nitrogen (N), carbon (C), boron (B) and hydrogen (H). The hard mask has an etch selectivity higher than 10 with regard to an etching condition for the light-shielding film in order to serve as an etching mask for the light-shielding film. Therefore, if the light-shielding film includes the chrome (Cr) compound, the hard film may include a material that can be etched by fluorine (F) gas while having etch 
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the mask blanks, masks and processes of forming them rendered obvious by the combination of Kaneko et al. 6503669, Watanabe et al. 20100248493, Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 by replacing the silicon oxide hard mask with other materials having a high etch selectivity relative to Cr compounds such as MoSi, Ta or compounds of these based upon the teachings of equivalence at [0059-0063] of  Nam et al. 20160054650.
	The rejection as modified stands for the reasons above.  The examiner notes that Nam et al. 20160054650 teaches the thickness of the hardmask layer being 2-10 nm. 





Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato 20080305406 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738.
Kominato 20080305406 teaches a light shielding film formed upon a quartz substrate which in example 4 has a composition of Cr52O18C24 which is coated to a thickness of 64.8 nm (648 angstroms). The Cr light shielding layer is etched using Cl2/O2 [0102-0109]. The figures show phase shift films (4a) covered by the light shielding film (2) [0097]. 
It would have been obvious to modify the process of example 4 of Kominato 20080305406 by oxidizing the surface of the CrOC layer using the technique of Sakai et al. 20130273738 as yielding a 1 nm oxidation thickness to gain the advantages in adhesion between the CrOC layer and the hardmask layer and/ cleaning resistance taught in Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 and adding a silicon oxide hardmask layer such as those used in examples 1 of Watanabe et al. 20100248493 between the resist and the CrOC layer to ensure that the Cr layer is etch without increasing the line edge roughness (LER) or forming black defects and to enable the formation of finer patterns as discussed in Watanabe et al. 20100248493 at [0029-0032,0063-0065] with a reasonable expectation of success.
Alternatively, it would have been obvious to one skilled in the art to modify the process of example 1 of Watanabe et al. 20100248493 by replacing the CrN light shielding layer with the  Cr52O18C24 light shielding layer of example 4 of Kominato 20080305406 and oxidizing the surface of the CrOC layer using the 
Further, with respect to claims 10 and 11, it would have been obvious to modify the processes rendered obvious by the combination of Kominato 20080305406, Watanabe et al. 20100248493, Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 by not forming a phase shift layer, but rather etching the substrate to form a phase step based upon the equivalence taught in Yoshikawa et al. 20070212618.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato 20080305406 and Watanabe et al. 20100248493, in view of Yoshikawa et al. 20070212618 and Sakai et al. 20130273738, further in view of Nam et al. 20160054650. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the mask blanks, masks and processes of forming them rendered obvious by the combination of Kominato 20080305406,Watanabe et al. 20100248493, Yoshikawa et al. 20070212618 and Sakai et al. 20130273738 by replacing the silicon oxide hard mask with other materials having a high etch selectivity relative to Cr compounds such as MoSi, Ta or compounds of these based upon the teachings of equivalence at [0059-0063] of  Nam et al. 20160054650.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al.  20100294651 teaches CrOC light shielding layers in example 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 6, 2021